Filed 9/22/20 P. v. Medrano CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


 THE PEOPLE,                                                 B304798

        Plaintiff and Respondent,                            Los Angeles County
                                                             Super. Ct. No. KA103398
        v.

 ALFREDO MAGIANO
 MEDRANO,

        Defendant and Appellant.



     APPEALS from orders of the Superior Court of Los Angeles
County, David C. Brougham, Judge. Affirmed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                           INTRODUCTION

      Defendant Alfredo Magiano Medrano appeals from the
order denying his request for recall and resentencing under
Proposition 47 (Pen. Code,1 § 1170.18). Defendant also appeals
from the order denying his request for modification of sentence
under Senate Bill No. 136 (§ 667.5, subd. (b)). Our independent
review of the record has revealed no arguable appellate issues,
and we affirm both orders.

                            BACKGROUND

      On October 1, 2014, defendant pled no contest to first-
degree residential burglary (§ 459). He also admitted suffering a
prior strike conviction (§§ 667, subd. (b), 1170.12, subd. (a)), and
two prior prison terms (§ 667.5, subd. (b)). The trial court
sentenced defendant to a total of 14 years in state prison. The
court imposed the upper term of six years for the burglary
conviction, doubled to 12 years because of the prior strike, plus
two years for the prior prison term enhancements to run
consecutively.
      On January 9, 2020, defendant filed a petition for recall
and resentencing requesting that his burglary conviction be
designated a misdemeanor under Proposition 47. On the same
day, defendant filed a motion for modification of sentence
requesting that the prior prison term enhancements be set aside
under Senate Bill No. 136. The court denied both requests in
separate orders.



1   All undesignated statutory references are to the Penal Code.




                                     2
      Defendant filed timely notices of appeal from both orders,
and we appointed counsel to represent him. On June 30, 2020,
appointed counsel filed a brief in which he raised no issues and
asked us to review the record independently under People v.
Wende (1979) 25 Cal.3d 436, 443. The next day, we notified
defendant that his attorney had failed to find any arguable issues
and that he could submit by brief or letter any arguments he
wished this court to consider. We have not received a response.

                         DISCUSSION

       Under section 1170.18, a person currently serving a felony
sentence for an offense that is now a misdemeanor under
Proposition 47 may petition for a recall of that sentence and
request resentencing in accordance with the statutes that were
added or amended by Proposition 47. (§ 1170.18, subd. (a).) First-
degree residential burglary was not one of the crimes reduced to
a misdemeanor under Proposition 47. (See §§ 459, 459.5
[shoplifting requires “entering a commercial establishment”], 460,
subd. (a) [defining first degree burglary], 1170.18, subd. (a).)
Thus, the court properly determined that defendant was
ineligible for resentencing under Proposition 47.
       Senate Bill No. 136, which became effective January 1,
2020, amended section 667.5, subdivision (b), to make one-year
enhancements pursuant to that statute applicable only to prior
prison terms for a sexually violent offense as defined in
subdivision (b) of Section 6600 of the Welfare and Institutions
Code. (Sen. Bill No. 136 (2019–2020 Reg. Sess.).) Senate Bill No.
136 is retroactive to non-final judgments under In re Estrada
(1965) 63 Cal.2d 740, 742. (See People v. Keene (2019) 43
Cal.App.5th 861, 865.) Because the judgment in this case became
final for purposes of Estrada when defendant failed to appeal it




                                3
years ago, the court did not err in denying his motion for
modification of sentence under Senate Bill No. 136.
      We have examined the entire record, and are satisfied
appellate counsel has fully complied with his responsibilities and
no arguable issues exist in the appeal before us. (Smith v.
Robbins (2000) 528 U.S. 259, 278–284; People v. Wende, supra, 25
Cal.3d at p. 443.)




                                4
                      DISPOSITION

    The orders are affirmed.



NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                    LAVIN, J.
WE CONCUR:



    EDMON, P. J.



    DHANIDINA, J.




                               5